Per Curiam,
'Phis appeal is destitute of merit. Instead of showing such abuse-of judicial discretion,—on the.part of the court below, in *352setting aside the sheriff’s sale in question,—as would justify our interference, the record shows quite the contrary. From what appears therein, we are satisfied that, in making absolute the rule to show cause why the sale should not be set aside, the learned court acted within the lines of sound judicial discretion. Further comment is unnecessary. The correctness of the decree complained of is sufficiently vindicated in the opinion filed at the instance of appellant’s counsel and sent up with the record.
Decree affirmed and appeal dismissed with costs to be paid by appellants.